PER CURIAM: *
The attorney appointed to represent Henry Williams III has moved for leave to withdraw pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Williams has not filed *355a response. Counsel fails to adequately address the sole issue on appeal: whether Williams’s career offender status precluded his receiving a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2). Nevertheless, the appeal is patently frivolous. See United States v. Anderson, 591 F.3d 789, 790-91 (5th Cir.2009). The motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.